EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
CANCEL claims 16 – 21.

NOTICE OF ALLOWANCE

Election/Restrictions
Claims 16 – 21, withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 5th, 2020.
This application is in condition for allowance except for the presence of claims 16 – 21, directed to an invention non-elected without traverse.  Accordingly, claims 16 – 21 been cancelled.

Claim 1 is found to be allowable. The restriction requirement of species 2 – 6 , as set forth in the Office action mailed on March 5th, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 5 and 8 – 10, directed to species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 16 – 21, directed to a distinct, and non-elected invention withdrawn from consideration because claims 16 – 21 do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1 – 15 are allowed.
Claim 1 has been amended to recite:
a reservoir chamber defined by a reservoir barrier, the reservoir chamber being configured to contain a liquid vaporizable material; 
a vaporization chamber in fluid communication with the reservoir chamber and including a wicking element configured to draw the liquid vaporizable material from the reservoir chamber to the vaporization chamber to be vaporized by a heating element; 
an airflow passageway that extends through the vaporization chamber and between an airflow restrictor and an outlet; and 
an airflow control feature positioned between the airflow restrictor and the outlet, the airflow control feature controlling a reservoir pressure in the reservoir chamber.

There is neither teaching nor suggestion in the prior art that claims a smoking device as instantly claimed by Applicant, particularly the relative configuration of the airflow control feature, the airflow restrictor, and the outlet. The closest prior art teachings include:

Biel (US 2018/0220707) teaches a cartridge for a vaporizer device, the cartridge comprising: 
a reservoir chamber (34) defined by a reservoir barrier (side 60), the reservoir chamber being configured to contain a liquid vaporizable material (44) ([0038] – [0040]); 
a vaporization chamber (atomizer 26) in fluid communication with the reservoir chamber and including a wicking element (346) configured to draw the liquid vaporizable material from the reservoir chamber to the vaporization chamber to be vaporized by a heating element ([0029], [0033], [0072] – [0075]);
where the wicking element includes a flat configuration including at least one pair of opposing sides that extend parallel to each other ([0073] – [0078], figs. 13 – 15);
an airflow passageway that extends through the vaporization chamber (passage from inlet 38 to outlet 36, seen in fig. 1, [0033], [0084]); 
a pressure sensor configured to sense a pressure along the airflow passageway ([0027] – [0028]);
an airflow control (semi-permeable membrane 54 of fig. 5 or air inlets 56 of figs. 6 – 7) feature for controlling a reservoir pressure in the reservoir chamber; where the airflow control feature comprises a fluid passageway extending between the reservoir chamber and the airflow passageway;
where a diameter of the fluid passageway is sized to allow a surface tension of the liquid vaporizable material to prevent passage of the liquid vaporizable material through the fluid passageway when the reservoir pressure is approximately the same as a second pressure along the airflow passageway (i.e. prevents fluid leaks); and where the diameter is sized to allow the surface tension of the liquid vaporizable material to be disrupted when the reservoir pressure is 
where the airflow control feature comprises a coating including a venting material extending over an opening of the fluid passageway (semi-permeable membrane 54, [0054]).
However, Biel neither teaches nor considers an airflow restrictor, where the airflow control feature is located between the airflow restrictor and the outlet.

Thorens (US 2011/0094523) teaches a plurality of airflow restrictors used to improve air and aerosol flow through the smoking system ([0024], fig. 2a – 2c, [0081] – [0088]). However, if one of ordinary skill were to incorporate the airflow control feature on the liquid reservoir disclosed by Biel, the combination would fail to meet the claimed limitation where the “airflow control feature [is] positioned between the airflow restrictor and the outlet” because Thorens only considers using the airflow restrictors to alter the airflow through the device after the vapor has passed out of the reservoir, i.e. all the embodiments of Thorens include an airflow restrictor that restrictors airflow of the air after the aerosol exits and passes the reservoir chamber wall (on which the airflow control feature of Biel is located). Because the disclosure of Thorens is directed to controlling the airflow properties of the vapor having aerosol particles therein, it would not be obvious to change the position of the airflow restrictor to alter the airflow prior to the air having any aerosol particles therein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARYN T WILLETT whose telephone number is (469)295-9166.  The examiner can normally be reached on Monday - Friday: 730AM - 4PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T.T.W./Examiner, Art Unit 1747                                                                                                                                                                                                        



/Michael J Felton/            Primary Examiner, Art Unit 1747